DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/27/2021 responsive to the Office Action filed 07/14/2021 has been entered. Claims 1-16 have been canceled. New claims 17-34 have been added. Claims 17-34 are pending in this application.

Response to Arguments

Claims 1-16 have been canceled, thus the objection and the rejection of claims under 112(b) have been moot.
Applicant’s arguments, see Amendments page 9 filed 09/27/2021, with respect to the rejection of claim 1 (the current claim 17) under 102(a)(1) have been fully considered. The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas et al. (US 2013/0263526) in view of De La Martiniere et al. (US 20150033624).
Applicant’s arguments, see Amendments pages 7-9 filed 09/27/2021, with respect to the rejection of claim 1 have been fully considered but are not persuasive.
Applicant argues that “The prior art references use either drying oils or organic solvents which must then be eliminated. The "organic solvent" is unnecessary in the present invention. The prior art processes that are used never describe an impregnation step. The prior art references do not use bio-sourced organic materials from sustainably renewable resources.” (page 8)
These arguments are found to be unpersuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the "organic solvent" is unnecessary.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, King teaches manufacturing a hydrophobic covering element (“a compressed fiber product of relatively high strength and of good resistance to water and moisture”, pg 1 co 1 li 1-3), impregnation step (pg 2 co 2 li 6-14), and using bio-sourced organic materials from sustainably renewable resources (“wood or plant material”, pg 1 co 1 li 46, “the fatty-acid pitch is a substance that is derived from the residues remaining after the distillation of fatty acids, as for example those obtained from various oils such as cottonseed oil or...from animal stearin.”, pg 2 co 2 li 17-21).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2013/0263526- of record) in view of De La Martiniere et al. (US 20150033624-of record) and Hjelte (FR1031671A_ Machine Translation-of record). Additional supporting evidence provided herewith by Szita (US 4,337,193).

With respect to claim 17, Thomas teaches a method of manufacturing an embossed hydrophobic covering element for construction or decoration for protecting a 
preparing a mixture of water and at least one organic material, the at least one organic material being insoluble in water, the at least one organic material originating from a sustainably renewable resource (“an aqueous composition of plant fibers”, Pa [0007])
molding the prepared mixture in order to form a moulded element (“making a plant fiber element by hot compression molding in a mold cavity of a mold from an aqueous composition of plant fibers”, Pa [0007]); and 
fully impregnating the dried and densified element in a binder so as to form the hydrophobic covering element (“fully impregnating said element with a hot bitumen”, Pa [0010]).

Thomas teaches after extracting the element from the mold, drying said element before fully impregnating (Pa [0009] and [0010]), but is silent to (a) preparing a mixture of water and at least one organic material in a tank, stirring the mixture so as to disperse the at least one organic material in suspension in water, molding the prepared by immersing a forming mould under vacuum inside the tank, drying and densifying the moulded element under vacuum, and (b) the binder being an organic material from a sustainably renewable resource.
As to (a), in the same field of endeavor, a method of drying using a drying installation, De La Martiniere teaches that during the molding step ET1, the molding dies are dipped into a bath of liquid clay, and the clay is sucked against the wall of the molding dies, during the transfer step ET2, the molded pots are first of all drained by a counter-mold, then transferred onto the counter-mold, during the drying step ET3, the pots are placed from the transfer counter-mold into the drying molds, the wall of the drying mold being heated at a temperature above 160° C, and before and/or during the drying step can also be performed: a step of sucking (ET31) a fluid through the wall of the molds or counter-molds, and/or a step of positioning and heating (ET32) a drying counter-mold against the pots, and/or a step of positioning and pressing (ET33) a drying counter-mold against the pots, for compressing said pots between the molds and the drying counter-molds, and then a de-molding is performed (Pa [0061]-[0067]). De La Martiniere further teaches that the drying in a mold prevents deformation during the transfer after molding and before drying (Pa [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomas with the teachings of De La Martiniere and substitute De La Martiniere’s molding and drying method for Thomas’ molding and drying method such that after preparing the aqueous composition of plant fibers in the bath the molding die (one would have found it obvious to modify the molding die according to the surface of the roof-covering element) is dipped into the bath of the 
As to (b), in the same field of endeavor, method for the manufacture of hard plate, Hjelte teaches that the hard plate is used for the external cladding of buildings, such as roof, walls, and floors, and consists of a fibrous plate, for example a plate of wood fibers, strongly compressed, impregnated with bituminous substances (pg 1 li 14-18). Hjelte further teaches that wood tar or the products of the tar distillation, also tall oil, tall oil resinous acids and tall oil pitch can also be used as the impregnating agent (pg 2 li 63-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomas with the teachings of Hjelte so that the one would replace bitumen with tall oil, tall oil resinous acids or tall oil pitch for the purpose of obtaining the same effect, since it has been held that where the simple substitution of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

With respect to claim 18, De La Martiniere as applied in the combination regarding claim 17 above further teaches that the step of drying and densifying is carried out in a pressing system, the pressing system having at least one pressing mould (“31”) and counter-mould pair (“41”) (“A pressing means is also provided for pressing the counter-mold against the mold, in order to compress the pot between the drying counter-mold and the drying mold.”, Pa [0059]).

With respect to claim 19, De La Martiniere as applied in the combination regarding claim 18 above further teaches that the at least one pressing mould and counter-mould pair is placed under a depression while being heated and are pressed against one another (“The drying plant is preferably complemented with means for sucking a fluid such as water and/or water vapor through at least part of the wall of each drying mold. The suction means comprises for example: a vacuum pump 15, connected by a pipe to one or more connecting nozzles fixed to an outer shell of the drying molds”, Pa [0054] and [0055]; “A heating means (not shown) is provided for heating the wall of the drying counter-mold”, Pa [0059]).

With respect to claim 20, De La Martiniere as applied in the combination regarding claim 18 above further teaches that the at least one pressing mould and 

With respect to claims 25 and 26, Hjelte as applied in the combination regarding claim 17 above teaches using tall oil pitch as the impregnating binder (pg 2 li 63-64). Szita as an additional supporting evidence (US 4,337,193) teaches that the softening temperature of tall oil pitch, about 20°-50° C (Co1 li 47-48), thus tall oil pitch is inherently in the liquid form at the claimed temperature range, and tall oil pitch is known to contain rosin, high boiling neutral oils, dimers and higher oligomers of unsaturated tall oil fatty acids and rosin, fatty acid esters of sitosterol and fatty alcohols, etc (Co 1 li 51-55).

With respect to claim 27, Hjelte as applied in the combination regarding claim 17 above teaches that the organic material of the binder is a derivative of tall-oil (“tall oil resinous acids or tall oil pitch”, pg 2 li 63-64). 

With respect to claims 28-31, Thomas as applied to claim 17 above is silent to coating the hydrophobic covering element with a coating.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomas with the teachings of Hjelte so that the one would provide one or both sides of the board with Hjelte’s coating layer for the purpose of reducing the fire danger and improving water-repellent protective properties. 

With respect to claims 32 and 33, Thomas as applied to claim 17 above further teaches partially covering a roof or a cladding with the hydrophobic covering element (“the roof-covering element is designed to cover a singular point of a roof; the roof-covering element is a ridge side portion, a ridge cap, a fillet or curb, or a hip.”, Pa [0091] and [0092]).

With respect to claim 34, Thomas as applied to claim 17 above further teaches forming the hydrophobic covering element into a decorative object, the decorative object selected from the group consisting of a frieze, a molding and a decorative panel (“Such .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2013/0263526- of record) in view of De La Martiniere et al. (US 20150033624-of record) and Hjelte (FR1031671A_ Machine Translation-of record) as applied to claim 17 above, and further in view of Tahmouresinia (US 2019/0016958).

With respect to claims 21-23, De La Martiniere as applied in the combination regarding claim 17 above further teaches that the drying plant also comprises means for heating the wall of the drying mold comprising a plurality of electrical resistors 33 (Pa [0051] and [0052]), but is silent to additional drying in a hot air oven, an infrared oven, or a microwave oven.
In the same field of endeavor, wood or cellulose products with a fire protection agent, Tahmouresinia teaches that the fire protection agent is applied on the product and drying is performed by methods familiar to one of ordinary skill in the art (e.g., hot air, oven, microwave, IR) (Pa [0028]).
One would have found it obvious to apply Tahmouresinia’s fire protection agent on the element and dry it by hot air, oven, microwave or IR for the purpose of obtaining fire-proof roof covering element. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2013/0263526- of record) in view of De La Martiniere et al. (US 20150033624-of record) and Hjelte (FR1031671A_ Machine Translation-of record) as applied to claim 17 above, and further in view of Page et al. (US 2019/0232522). 

With respect to claims 23 and 24, Tomas as applied to claim 17 teaches that in order to be impregnated with bitumen, the elements must have a dry matter content close to 100% so as to avoid having water present in the element and disturbing the impregnation process (Pa [0012]). De La Martiniere as applied in the combination regarding claim 17 above further teaches that the drying plant also comprises means for heating the wall of the drying mold comprising a plurality of electrical resistors 33 (Pa [0051] and [0052]), but is silent to additional drying in a microwave oven or a high-frequency oven.
In the same field of endeavor, cellulose filament products by compression molding, Page teaches that the cellulose filaments based suspensions are dewatered in a vacuum assisted flat dewatering jig to generate the desired preform (Pa [0079]) and other means of drying could eventually be considered such as oven drying, microwave, radio frequency, all of which could be assisted with a vacuum system (Pa [0084]).
One would have found it obvious to perform additional drying such as microwave and radio frequency for the purpose of assist the De La Martiniere’s vacuum drying so as to further remove water in the element for fully impregnation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742